 
Exhibit 10.19
 
American CareSource Holdings, Inc.
Confidential Materials Omitted and Filed Separately with the
Securities and Exchange Commission
Confidential Portions denoted by [***]
 
[Logo of HealthSmartsm Preferred Care, Inc.]
 
American CareSource Client Agreement
 
THIS AGREEMENT is made and entered into effective as of August 1, 2002, by and
between American CareSource Corporation (hereinafter “ACS”) an Indiana
corporation with its corporate office located at 8080 Tristar Drive, Suite 100,
Irving, TX 75063, and HealthSmart Preferred Care, Inc. (hereinafter
“HEALTHSMART”), a Texas corporation located at 2002 W. Loop 289, Suite 103,
Lubbock, TX 79407.
 
WITNESSETH:
 
WHEREAS, ACS is engaged in the business of sourcing, managing, and
administrating comprehensive Ancillary Services for health care, workers’
compensation, disability and auto liability benefit plans (“Covered Services”)
and is engaged in the business of providing referral management of Ancillary
Services and access to ACS Network Providers;
 
WHEREAS, ACS has agreements with various ACS Providers of Covered Services (“ACS
Network Providers”) under which ACS Clients will be entitled to a reduction of
ACS Network Provider’s charges for Covered Services provided to the Clients’
Covered Persons (“Negotiated Provider Rates”);
 
WHEREAS, HEALTHSMART desires to employ ACS to provide said services for the
benefit of HEALTHSMART and Customers;
 
WHEREAS, ACS desires to be so employed by HEALTHSMART to provide said services;
 
NOW, THEREFORE, in consideration of the promises hereof, and the mutual promises
and agreements made herein, the parties hereby agree as follows:
 
I.  DEFINITION OF TERMS
 
For purposes of this Agreement, the following terms shall have the meanings set
forth as follows:
 
“Ancillary Services” means any health care services not provided in a medical
doctor’s office or inpatient facility, such as hospital or outpatient surgical
center. Ancillary Services by type of service are set forth in Exhibit A.
 
“Clients” means those companies providing services for third party
administrators, managed care networks, and/or insurance carriers contracting
with ACS for ancillary management services.
 
2002 West Loop 289 / Suite 109 / Lubbock, TX 79407
P.O. Box 53010 / Lubbock, TX 79453-3010
Phone:  806.473.2500 / Fax:  806.473.2525 / 800.687.0500
Internet:  www.healthsmart.net
 

--------------------------------------------------------------------------------


 
“Covered Persons” means individuals who are entitled to Covered Services (as set
forth in Exhibit A) from HEALTHSMART’s Customers.
 
“Covered Services” means sourcing, managing and administering comprehensive
Ancillary Services for health care, workers’ compensation, disability and auto
liability benefit plans.
 
“Customers” means those parties or entities purchasing services from
HEALTHSMART.
 
“Negotiated Client Rates” means the agreed upon rates between ACS and
HEALTHSMART that is to be charged to Customers for Covered Services provided to
Covered Persons.
 
“Negotiated Provider Rates” means the contractually agreed upon reduced rates
between ACS and Provider that are to be paid by ACS to Provider for Covered
Services provided to HEALTHSMART’s Covered Persons.
 
“ACS Network Provider” means Providers of Covered Services, which have
contractual agreements with ACS to provide Covered Services for a Negotiated
Rate
 
“Payer” means the purchaser who is the fiduciary of benefit plans and managed
care programs on behalf of its employees and/or dependents.
 
“ACS Providers” means any ancillary provider specializing in the administration
or delivery of Ancillary Services that has met the credentialing standards
established by ACS and has entered into a contractual arrangement with ACS.
 
“Referral Call Center Program” means the arrangement, handling and supervision
by ACS staff of the coordination, scheduling, management and billing of
Ancillary Services on behalf of Customers.
 
II.  OBLIGATIONS OF ACS
 
2.1.           ACS agrees to provide HEALTHSMART with the ACS Referral Call
Center Program of Ancillary Services for the term of this Agreement.
 
2.2.           ACS agrees to arrange and coordinate the provision of Covered
Services by ACS Network Providers to particular Covered Persons as requested by
HEALTHSMART physicians and/or case managers in the states listed on Exhibit C.
 
2.3.           ACS agrees to bill HEALTHSMART Customers for the Negotiated
Client Rates applicable to Covered Services provided to Covered Persons under
Referral Call Center Program.  ACS agrees to look solely to HEALTHSMART
Customers, and not to HEALTHSMART, for payment for these services and fees.
 
2.4.           ACS shall furnish HEALTHSMART with Referral Call Center Program
cost savings and management information.  ACS agrees to assist and cooperate
with HEALTHSMART and will report resolution of any complaints or grievances and
findings of patient satisfaction surveys applying to HEALTHSMART Customers.
 
2

--------------------------------------------------------------------------------


 
2.5.           ACS shall pay ACS Network Providers timely at the applicable
Negotiated Provider Rates for Covered Services provided under Referral Call
Center Program.  Provided ACS has received payment for such Covered Services,
then in such event ACS agrees to indemnify and hold the customers of HEALTHSMART
harmless for any claim for Provider payments arising out of the referrals
pursuant to Section II, Paragraphs 22 through 2.6 of this contractual Agreement.
 
2.6.           ACS agrees to indemnify and hold the customers of HEALTHSMART
harmless for any claim in excess of the amounts charged to Customers by ACS for
the particular Ancillary Services provided to such Customers for Provider
payments arising out of the referrals pursuant to Section II, Paragraphs 2.1
through 2.6 of this contractual Agreement.
 
[***]
 
[***]
 
[***]
 
III.  OBLIGATIONS OF HEALTHSMART
 
3.1.           HEALTHSMART will allow ACS to train all referral sources on how
to utilize ACS services upon installation.
 
3.2.           Customers of HEALTHSMART shall be responsible for determinations
of medical necessity and appropriateness and pre-certification of designated
procedures and conditions in compliance with state and federal requirements.
 
3.3.           HEALTHSMART agrees to exert commercially reasonable efforts to
support marketing and educational initiatives with customers to make them aware
of the value-added benefits of using ancillary services administered and managed
by ACS.
 
3.4.           HEALTHSMART agrees that ACS provider agreements will supercede
existing HEALTHSMART agreements with the same providers during the term of the
contract except as defined in Exhibit D.
 
3.5.           HEALTHSMART agrees to exert its best efforts in good faith to
help ACS implement, assist and install ACS Network Providers into the
HEALTHSMART business operation, and to maximize the inclusion of all “out of ACS
network” providers of HEALTHSMART into the ACS Network through a continuous and
sustained contracting effort by ACS with any and all HEALTHSMART ancillary
service providers not otherwise being an ACS Network Provider.  However, if ACS
fails to obtain an executed provider contract within 120 days from the date of
written notice from HEALTHSMART, HEALTHSMART may enter into a direct agreement
with provider on its own behalf.
 
IV.  TERMS OF AGREEMENT
 
4.1.           This Agreement shall be effective as of August 1, 2002,
(“Effective Date”) and shall continue in effect for a period of one (1) year
thereafter until terminated as provided herein.
 
3

--------------------------------------------------------------------------------


 
4.2.           Upon the expiration of the initial term, this Agreement shall be
extended year to year beginning on the anniversary date of the initial term
without additions or modifications of its terms unless either party shall
provide the other with written notification of intent to terminate this
Agreement.  Said notice must be received within 90 days prior to the expiration
of the initial or any succeeding term of this Agreement.
 
4.3.           Either party may, except as otherwise set forth herein, terminate
this Agreement only for good cause upon no less than 90 days prior written
notice to the other party.
 
4.4.           Termination for good cause is defined as either party’s failure
to perform pursuant to this Agreement after prior written notice from the
performing party setting forth with specificity the details of non-performance
and a thirty (30) day curing period has elapsed without such default having been
cured.
 
V.  RECORDS AND INFORMATION
 
5.1.           Both parties recognize the confidential nature of medical records
and other medical information each may handle in implementing this
Agreement.  Both ACS and HEALTHSMART agree to maintain the confidentiality of
any information relating to individual Covered Persons in accordance with all
applicable laws.
 
5.2.           Each party agrees to hold in confidence any information obtained
by it relating to the business of the other.  Each party agrees that it will not
disclose, furnish to, or use for the benefit of itself, or any other person
proprietary information, client lists, provider lists, business data, any trade
secrets, data, information, or know-how belonging to the other party without the
prior written consent of the other party.  This provision shall not apply to any
information known to a party prior to acceptance of this Agreement or to any
information lawfully obtained from third parties.
 
VI.  MISCELLANEOUS
 
6.1.           ACS and HEALTHSMART are independent contractors in relationship
to one another and no joint venture, partnership, employment or other
relationship is created by this Agreement except as otherwise specifically set
forth herein.
 
6.2.           This Agreement, including all Exhibits hereto, may be amended
only by a writing signed by both parties.
 
6.3.           This Agreement shall be construed in accordance with the laws of
the State of Texas and venue for any disputes shall be in Dallas County, Texas.
 
6.4.           All notices required by this Agreement shall be given in writing
signed by the party giving the notice and delivered by hand or first class mail
to the other party at the address set forth below or such other address as has
been given by proper notice.
 
 
If to HEALTHSMART:
   

 
2002 W. Loop 289, Suite 103

 
Lubbock, TX  79407

 
If to ACS:
Mark Bodnar, President

 
8080 Tristar Drive, Suite 100

 
Irving, TX  75063

 
4

--------------------------------------------------------------------------------


 
6.5.           This Agreement contains the entire contract between the parties,
as to the subject matters hereto, and may not be amended, altered or modified
except by written agreement of the parties.  This Agreement may be amended only
by written amendment signed by both parties.
 
6.6.           Except as otherwise provided herein, this Agreement may not be
assigned by any party except with the prior written consent of the other party.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.
 
American CareSource (“ACS”)
 
By:  _________Illegible  _________
 
HealthSmart Preferred Care, Inc.
(HEALTHSMART)
 
By:  _________Illegible  _________
 
5

--------------------------------------------------------------------------------


 
American CareSource Holdings, Inc.
Client Agreement
HealthSmart Preferred Care II, LP
Amendment
 
Agreement and Effect of This Amendment
 
This Amendment supplements the agreement between the parties dated August 1,
2002 “American CareSource Client Agreement with HealthSmart Preferred Care II,
LP” (hereinafter referred to as “Client Agreement”).  It shall have no effect
apart from the Client Agreement.  This Amendment’s use of terms, names, or
labels that are different from those of the Client Agreement shall not by itself
alter the effect of either document.  The terms of this Amendment preempt,
supersede, and override all contrary terms of the Client Agreement.  For the
purpose of this Amendment, “ACS” refers to American CareSource Holdings Inc.,
and “HealthSmart” refers to HealthSmart Preferred Care II, LP.
 
This Amendment may be modified or supplemented only by an express amendment
dated and signed by authorized representatives of the parties.  Except for
blanks on originally printed forms, no handwritten or separately printed
additions or changes on this document will be effective, even if they are
initialed or signed.
 
Amendment effective date:  September 1, 2005
 
It is mutually agreed upon that the following sections of the Client Agreement
are amended as follows:
 
I.           Definition of Terms
 
Definition of “Referral Call Center Program” is deleted from the Client
Agreement.
 
II.           Obligations of ACS
 
All previous language pursuant to Section II, Paragraphs 2.1, 2.2, 2.3, 2.4,
2.5, 2.7, 2.8 and 2.9 are replaced with the amended language as follows:
 
2.1           Network Providers.  During the term of this Agreement, ACS will
maintain a fully-credentialed network of ancillary health care service providers
and will provide HealthSmart Participants access to those Network
Providers.  ACS will supply the names and provider demographics for each Network
Provider to HealthSmart at least monthly in a mutually agreed-upon electronic
format.  HSPC shall not exclude ACS Network Providers for any purpose or reason
other than the exceptions of (1) the necessity to have the provider remain with
the HSPC network, (2) participation in ACS network would prohibit the provider
from representation by HSPC for contracting via the administrative fee business
model, and (3) inclusion of the ACS provider would cause potential harm or
discord to HSPC provider rates or relationships.  ACS will not notify its
Network Providers that HealthSmart Participants will begin utilizing the Network
Providers.  ACS will notify their network providers of any new payor to the ACS
network that HSPC participants will begin utilizing.  The network contact letter
must be approved by HSPC.
 

--------------------------------------------------------------------------------


 
2.2           Claims Processing of Covered Services.  ACS shall ensure that
Network Providers submit claims for Covered Services provided to HealthSmart
Participants to the electronic or U.S. mail addresses designated by HealthSmart.
 
2.3           Claim Payment Responsibility.  ACS agrees to bill HealthSmart
Customers for the Negotiated Client Rates applicable to covered Services
provided to covered Persons.  ACS agrees to look solely to HealthSmart
customers, and not to HealthSmart, for payment for these services and fees.
 
2.5           Payment of Network Providers and Network Providers
Relations.  Following receipt of payment for Covered Services provided to
HealthSmart Participants, ACS shall pay the Network Providers who provided the
Covered Services in accordance with the Network Provider’s ACS Provider
Agreement within 14 days.  ACS shall provide all Explanation of Payment/Benefit
forms to such Network Providers when payment is made, which will allow the
Network Provider to collect remaining allowable Participant Expenses for the
Covered Services.  ACS will provide Network Provider Relations services for
Network Providers for claims paid by ACS to the Network Provider, including
toll-free telephone lines, to address any payment or claims review issues
involving the payment of the claim under the Provider Agreement.
 
[***]
 
III.           Obligations of HealthSmart and/or Payors
 
All previous language pursuant to Section III, Paragraphs 3.1, 3.4, and 3.5 are
replaced with the amended language as set forth below.  Paragraph 3.6 and 3.7
are added to the Client Agreement.
 
3.1           Claims Processing of Covered Services.  As defined in Exhibit E,
HealthSmart shall receive all claims from Network Providers for Covered Services
provided to HealthSmart/Payor Participants in accordance with the claim routing
instructions established by HealthSmart and the HealthSmart customers and
forward ACS Network Provider claims to ACS.  ACS will reprice claims utilizing
the Negotiated Client Rates.  Payers shall adjudicate claims as “In-Network” as
they would if the ACS Network Providers were directly contracted by
HealthSmart.  Payer shall send an applicable explanation of payment/benefit
information to enable ACS to provide such information to the Network Provider,
including the amount of Participant Expense for each claim.
 
3.6           Payment.  When Payor has finally adjudicated the repriced Network
Provider claims for Participants, it will remit all Benefit Plan payments to ACS
for each such Network Provider, Payor will pay ACS the repriced amount, less
applicable Participant Expenses (copayments and deductibles).  Payor will
utilize ACS’ tax identification number for all such payments, recognizing the
assignment of the claim from the Network Provider to ACS.  Payments to ACS shall
be made as soon as possible following adjudication of the claim to ensure
satisfaction of timely claims payment guidelines.
 
3.7           Records Review.  ACS shall reasonably maintain and furnish such
records, files and documents as may be required by HSPC for review by HSPC or
its agents of the appropriateness and timeliness of the payment of benefits and
fees.
 

--------------------------------------------------------------------------------


 
VI.           Miscellaneous.
 
Section VI, Paragraph 6.4 is replaced with the amended language as follows:
 
6.4           All notices required by this Agreement shall be given in writing
signed by the party giving the notice and delivered by hand or first class mail
to the other party at the address set forth below or such other address as has
been given by proper notice.
 
If to ACS:
Wayne Schellhammer, President & CEO
8080 Tristar Drive, Suite 100
Irving, TX  75063

 
Section VI, Paragraph 2.6 is replaced with the amended language as follows:
 
6.5           ACS agrees to indemnify and hold HealthSmart harmless against any
liability or damage of any nature (including reasonable attorney’s fees and
expenses) resulting from ACS’s negligent breach of its obligations hereunder or
other negligence of ACS in its performance of this HealthSmart
Agreement.  HealthSmart agrees to indemnify and hold ACS harmless against any
liability or damage of any nature (including reasonable attorney’s fees and
expenses) resulting from HealthSmart’s negligent breach of its obligations
hereunder or other negligence of HealthSmart in its performance of this
HealthSmart Agreement.
 
6.6           Non-solicitation of Employees.  For the term of this Agreement and
for a period of two (2) years following its termination for any reason, neither
ACS nor its representatives will, without the prior written consent of HSPC,
hire, solicit for employment, recruit, initiate contact with for employment, or
refer to others for employment, any officer, director, or employee of HSPC;
provided that the foregoing shall not prohibit hiring such employee if such
employee has terminated employment with the Company prior to ACS’s commencement
of solicitation of such employee.  In the event that ACS breaches its
obligations contained in this paragraph, ACS shall pay HSPC, on demand, damages
of up to two (2) times the base salary of each employee so hired, it being
mutually agreed by ACS and HSPC that this provision for liquidated damages is
reasonable and that the actual damage which would be sustained by HSPC as the
result of the failure to comply with this provision would be impractical and
extremely difficult to determine, and that the payment of said damages is in no
manner punitive.
 
6.7           Non-solicitation of Employees.  For the term of this Agreement and
for a period of two (2) years following its termination for any reason, neither
HSPC nor its representatives will, without the prior written consent of ACS,
hire, solicit for employment, recruit, initiate contact with for employment, or
refer to others for employment, any officer, director, or employee of ACS;
provided that the foregoing shall not prohibit hiring such employee if such
employee has terminated employment with the Company prior to HSPC’s commencement
of solicitation of such employee.  In the event that HSPC breaches its
obligations contained in this paragraph, HSPC shall pay ACS, on demand, damages
of up to two (2) times the base salary of each employee so hired, it being
mutually agreed by ACS and HSPC that this provision for liquidated damages is
reasonable and that the actual damage which would be sustained by ACS as the
result of the failure to comply with this provision would be impractical and
extremely difficult to determine, and that the payment of said damages is in no
manner punitive.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ACS and HealthSmart, acting by its authorized
representatives have signed as indicated below to signify acceptance and
agreement to all of the terms and conditions contained herein.
 
AMERICAN CARESOURCE
HOLDINGS, INC.
   
HEALTHSMART PREFERRED
CARE II, LP
                     
/s/ Wayne A. Schellhammer
    /s/ David Adams   Signature    
Signature
                      Wayne A. Schellhammer     David Adams   Printed Name    
Printed Name                       December 13, 2005     January 19, 2006   Date
    Date   

 
 

--------------------------------------------------------------------------------


 
American CareSource Holdings, Inc.
Third Amendment to the Provider Service Agreement with
HealthSmart Preferred Care II, LP
 
This Third Amendment, effective the 31st day of July, 2007, supplements the
American CareSource Client Agreement, dated August 1, 2002, by and between
American CareSource Holdings, Inc. and HealthSmart Preferred Care II, LP
(hereinafter referred to as the “Provider Service Agreement”) and its subsequent
amendments dated December 13th 2005 and January 1, 2007 (hereinafter referred to
as “Client Amendments”).
 
This Amendment shall have no effect apart from the Provider Service
Agreement.  The terms of this Amendment preempt, supersede, and override all
contrary terms of the Provider Service Agreement and the subsequent Client
Amendments.  All unaffected terms and conditions of the Provider Service
Agreement and the Client Amendments shall remain in full force and effect.  For
the purpose of this Third Amendment, “ACS” refers to American CareSource
Holdings Inc. and its affiliate companies, including but not limited to
Ancillary Care Services, Inc. and “HealthSmart” refers to HealthSmart Preferred
Care, II, L.P. and its Affiliated Entities, as defined herein and listed in
Exhibit A, attached hereto.
 
This Amendment may be modified or supplemented only by an express written
amendment dated and signed by authorized representatives of the parties.  No
handwritten or separately printed additions or changes on this Amendment will be
effective, even if they are initialed or signed.
 
As of the Effective Date, the parties agree as follows:
 
1)
HSPC agrees to use ACS as the Primary ancillary benefits manager for HSPC
Customers.  Primary Ancillary benefits manager means that ACS will have primary
responsibility and priority in providing Ancillary Care Services, including
network development, contracting and provider maintenance, to HSPC Customers,
subject to Customer’s agreement.  ACS and HSPC will work together to communicate
the benefits of ACS’ provider network to these customers.  ACS provider
contracts will be placed in priority, first tier position for HSPC Covered
Persons’ access.  ACS will be responsible for properly and accurately repricing
all submitted claims that match an ACS provider TIN file.  Upon mutual
development of targeted ancillary providers (as provided for in Section 15,
below), HSPC contracting staff will use commercially reasonable efforts to
assist ACS in obtaining contracts with identified ancillary
providers.  Notwithstanding, HSPC may contract directly for ancillary care
providers as part of HSPC’s routine hospital and physician contracting, and/or
with specific ancillary providers.

 
2)
HSPC agrees to devote necessary internal contracting resources to the joint
strategic contracting plan as described in Section 15, below.  The initial phase
of joint strategic contracting plan will be defined and implemented by HSPC and
ACS no later then August 1, 2007.

 
[***]
 

--------------------------------------------------------------------------------


 
4)
HSPC agrees that no HSPC contracted providers will be excluded from the primary
claims sort process that identifies that provider as an ACS contracted provider
unless a more beneficial rate adjustment may be obtained by accessing an
existing HSPC ancillary provider agreement.

 
5)
HSPC agrees that no ACS providers will be excluded by HSPC, HSPC customers, or
its Affiliated Entities unless ACS cannot provide at least equivalent specific
provider average savings compared to savings currently being achieved through
alternative cost reduction mechanisms.  Current average savings are calculated
using a minimum (90) day time frame and a minimum of ten (10) claims.

 
6)
HSPC will maintain the confidentiality and proprietary nature of the ACS
provider discounts.  During the term of this Agreement, except as otherwise
provided herein, HSPC agrees not to contract with any third-party vendors to
receive services substantially similar to those provided by ACS hereunder.

 
7)
HSPC and ACS agree to develop a joint communication plan that will communicate
this relationship to providers and payors.  Both parties will work together to
determine the written and oral communication used to describe and sell this
arrangement to the various parties.

 
8)
HSPC will communicate, as a follow up to communications sent by ACS, as
necessary, to the providers included under this agreement, that they have
contracted with ACS to manage the agreed upon ancillary service categories.

 
9)
HSPC will communicate, as necessary to its Customers, that they have contracted
ACS to manage the agreed upon ancillary service categories with the ACS Network
Providers.

 
10)
HSPC will dedicate staff to support the communication and conversion of
providers to the ACS network as well as support communication with Customers to
ensure timely implementation.

 
11)
HSPC agrees to allow a press release by ACS announcing this expanded
relationship.  HSPC and ACS will jointly develop the copy for the press release
and such release must be preagreed upon, in writing, prior to release.  Approval
will not be unreasonably withheld.

 
12)
HSPC agrees that if they engage in any merger, acquisition or partnership with
an organization that processes, produces or has access to ancillary claims that
match TINs in the ACS provider network, that commercially reasonable efforts
will be made to assure that such claims be included with and subject to the same
process and terms of this agreement, provided that both HSPC and ACS agree at
the time that such action will be mutually beneficial to the parties.

 
13)
ACS will provide HealthSmart with a complete ACS provider network download no
later than July 15, 2007.  Effective August 1, 2007 HSPC will have downloaded
the ACS provider network directory into the HSPC claims system as HealthSmart’s
primary ancillary network.

 

--------------------------------------------------------------------------------


 
14)
Effective August 1, 2007, HSPC will:  (1) receive claims from HSPC Customers
and/or providers, as applicable, with ACS provider TIN’s and (2) submit all such
claims that match the ACS provider TIN’s directly to ACS for repricing in
accordance with the Client Fee Schedule without exclusion (except as otherwise
provided herein).

 
15)
The parties will jointly develop a strategic contracting plan that will define
targeted providers and timetables for ACS/HSPC contracting efforts.  This
project plan will be mutually agreed upon and incorporated into the Provider
Service Agreement by subsequent amendment.

 
16)
HSPC and ACS agree to work diligently to complete and execute a new contract
updating all terms, conditions and language within one-hundred-eighty (180) days
from August 1, 2007.

 
17)
Non-Solicitation; Non-Interference.  While this Agreement is in effect, and for
a period of one (1) year following the termination of this Agreement, neither
party shall, directly or indirectly, (i) solicit or attempt to induce any
individual who then is, or at anytime during the preceding six (6) month period
was, an employee of the other party to become employed by or otherwise render
services to the other party or (ii) employ any such individual.

 
18)
ACS represents and warrants that the ASC established Client Fee Schedule for
HSPC and their Affiliates will demonstrate superior overall savings for their
Customers and equivalent or superior savings per specific provider.  The
specific benchmarks to demonstrate and document those savings will be jointly
developed and incorporated into the Provider Service Agreement by subsequent
amendment.

 
19)
Section 3 of the January 1, 2007 Client Amendment is deleted in its entirety and
replaced with the following:

 
[***]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, ACS and HealthSmart, acting by its authorized
representatives, have signed as indicated below to signify acceptance and
agreement to all of the terms and conditions contained herein.
 
 
 
AMERICAN CARESOURCE
HOLDINGS, INC.
   
HEALTHSMART PREFERRED
CARE II, LP
                     
/s/ David S. Boone
    /s/ David Adams   Signature    
Signature
                      David S. Boone     David Adams   Printed Name     Printed
Name                       8/01/07     8-1-07   Date     Date   

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Fourth Amendment to the Provider Service Agreement
 
This Fourth Amendment, effective the 20th day of December, 2008 (the “Effective
Date”), amends the American CareSource Client Agreement, dated August 1, 2002,
by and between American CareSource Holdings, Inc. and HealthSmart Preferred Care
II, LP (hereinafter referred to as the “Provider Service Agreement”) and its
subsequent amendments effective September 1, 2005 (the “First Amendment”),
January 1, 2007 (the “Second Amendment”),  and July 31, 2007 (the “Third
Amendment” and, together with the First Amendment and the Second Amendment, the
“Client Amendments”).  The Provider Service Agreement, as amended by the Client
Amendments and this Amendment, is referred to as the “Provider Service
Agreement, as amended.”  This Amendment is entered into by and among American
CareSource Holdings, Inc., HealthSmart Preferred Care II, LP and HealthSmart
Holdings, Inc.
 
The terms of this Amendment preempt, supersede, and override all contrary terms
and conditions of the Provider Service Agreement, as amended.  All unaffected
terms and conditions of the Provider Service Agreement and the Client Amendments
shall remain in full force and effect.  For the purpose of this Fourth
Amendment, “ACS” refers to American CareSource Holdings Inc. and its affiliate
companies, including but not limited to Ancillary Care Services, Inc., “Parent”
refers to HealthSmart Holdings, Inc. and “HSPC” refers to HealthSmart Preferred
Care, II, L.P. (collectively with the entities listed in Exhibit A hereto,
“HealthSmart” or the “HealthSmart Entities”).
 
On September 21, 2007, HSPC became affiliated with Interplan Health Group
(“IHG”).  ACS and HSPC agree that adding members of the IHG network to the list
of Covered Persons would be mutually beneficial as contemplated by Section 12 of
the Third Amendment.
 
All terms used but not defined in this Amendment have the meaning ascribed to
them in the Provider Service Agreement, as previously amended.
 
As of the Effective Date, and as provided for in Section 16 of the Third
Amendment, the parties agree as follows:
 
1)
In order to assist HSPC in coordinating and integrating access to the ACS
network by members of the IHG network, ACS agrees to pay to HSPC one million
dollars ($1,000,000) to offset integration costs incurred in connection
therewith including, but not limited to, costs associated with salaries,
benefits, and third party contract costs.  The payment shall be made by ACS to
HSPC within ninety (90) days of the execution of this Amendment.  Both ACS and
the HealthSmart Entities will maintain the confidentiality and proprietary
nature of the payment and other terms described herein, to the extent public
disclosure is not required by applicable law.

 
2)
The term of the Provider Service Agreement is hereby extended through
December 31, 2012.

 
 
a)
The Provider Service Agreement, as amended, may not be terminated or amended by
either party without the prior written consent of the other party other than
upon any default by the other party, which default remains uncured for a period
of 60 days following notice in writing thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
The Provider Service Agreement, as amended, shall apply to and bind each and all
of the HealthSmart Entities.  By executing this Amendment, Parent accepts and
ratifies such agreement, as amended, on behalf of itself and all Affiliated
Entities, as defined in Exhibit A.

 
 
c)
This agreement shall survive a change in control of Parent or HSPC or its
operating divisions subject to the Provider Service Agreement, as amended, and
shall be binding upon any successor in interest thereto and no such change in
control shall be effective without the express assumption of the terms of all
agreements between the parties by the acquiror.

 
[***]
 
4)
ACS warrants that it will provide the same level of discounts to HealthSmart
Entities that it provides other clients for similar products and levels of
support.

 
5)
Each of HSPC and Parent represents and warrants to ACS that it does not control,
is not controlled by and is not under common control with (in each case directly
or indirectly through one or more intermediaries) any person other than the
Affiliated Entities, as defined in Exhibit A.

 
6)
The parties will jointly develop a strategic contracting plan (the “Project
Plan”) that will define a list of targeted providers and timetables for ACS/HSPC
contracting efforts pursuant to the Provider Service Agreement, as amended.  The
Project Plan will be mutually agreed upon no later than January 15, 2009.  HSPC
agrees to devote necessary internal contracting resources to the development of
the Project Plan.  In addition, each of ACS and HSPC will dedicate a named point
person who will devote substantially all of their time to the ACS/HSPC
contracting efforts and the ongoing management of the relationship between ACS
and HSPC by January 15, 2009.

 
The Project Plan will also include the following provisions:
 
 
a)
ACS will be the outsourced ancillary contracting and network management provider
for HealthSmart’s group health clients, any Third Party Administrators (“TPAs”)
currently owned by or affiliated with HealthSmart (including American
Administrative Group (AAG)) and any entities, including any primary PPO networks
and any TPAs, that may be controlled by (in each case directly or indirectly
whether or not through one or more intermediaries) HSPC at any time in the
future and with respect to which the ACS model could be deployed; provided,
however, that HealthSmart payors who are not accessing a HealthSmart network as
their primary PPO shall not be covered by this provision.

 
 
i)
HealthSmart will give ACS the rights of first refusal to add ancillary providers
to the network.

 
 
ii)
HealthSmart will not pursue ancillary contracts for its group health business
and TPAs, except through the Provider Services Agreement, as amended, and the
Project Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii)
ACS and HealthSmart will jointly develop network service standards, and hereby
agree to be bound by such standards, that will define the coverage and response
necessary to meet the demands of HealthSmart.

 
 
iv)
The provisions of this Amendment will have no binding effect on HealthSmart’s
routine hospital and physician contracting.

 
 
b)
HSPC contracting staff will notify targeted contracted ancillary providers that
HSPC has engaged ACS to be the contracted ancillary management vendor for
HealthSmart Entities.  Access to the HealthSmart group health lines of business
can only occur through a direct contract with ACS, provided that the ACS
discounts are equal to or greater than HSPC network discounts currently in
force.

 
 
i)
HSPC will support the ACS contracting efforts through both written and verbal
confirmation that ACS is the outsourced group health ancillary network for
HealthSmart Entities.

 
 
ii)
HSPC will stop using a non-participating provider for any HealthSmart Entity if
the ACS network is able to provide substitute coverage for the same service with
quality standards and economics that satisfy either the same standards applied
to the current providers or substantially similar standards actually applied to
the current providers within the same geographic area.

 
 
c)
HSPC and the HealthSmart Entities will support the ACS ancillary network with
its payors through joint sales efforts and communication to these payors about
the benefits of the ACS network.

 
 
i)
If a HealthSmart Payor is not participating with the ACS program, they can be
excluded on a case by case basis from the ACS network requirement.

 
 
ii)
ACS and HSPC will work together to develop a consistent provider and payor
notification plan to support the contracting efforts.

 
Sections 6)a), 6)b) and 6)c) will take effect in accordance with the specific
time parameters [noted above] and in no case later than 90 days following the
date that the Project Plan is mutually agreed upon.
 
7)
HSPC agrees to include the ACS logo on all cards issued by it or any other
HealthSmart Entity to members that are or could be eligible for the ACS
network.  In addition, HSPC agrees to re-issue, by June 30, 2009 all cards
previously issued to members that are eligible for the ACS network with
replacement cards including the ACS logo.

 
 
a)
The ACS logo will be displayed in a mutually agreeable fashion, subordinated to
the Health Smart and/or payor logos, as applicable.

 
 
b)
This will only apply where HealthSmart is responsible for producing the cards.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c)
The program will be initiated no later than March 31, 2009, with cards being
issued by June 30, 2009.

 
 
d)
HSPC will be responsible for the reasonable incremental cost of issuing and
reissuing cards as described above.  This includes the cost of adding the logo
to the card and printing and mailing the card.

 
8)
The ACS logo will also be included in the member directories, with the providers
identified as an ACS provider.  This will be done in a mutually agreeable
fashion, subordinated to the Health Smart logos as appropriate.

 
 
a)
The directory will include any web based or internet accessed directories
prepared for participating HSPC members or companies.

 
 
b)
HSPC will be responsible for the reasonable incremental cost of preparing the
member directories as described above.  This includes the cost of adding the
logo to the directories and printing and mailing the directories, if applicable.

 
9)
The parties further agree to use good faith efforts to cooperate on a number of
projects the parties have identified to be mutually beneficial.  Such projects
include but are not limited to the Anci-Select,  Anci-Concierge, and Anci-Card
programs currently under development by ACS.

 
10)
In the case of any disputes or issues that may arise in connection with the
respective rights and/or obligations of the parties under the Agreement,
arbitration will be entered into in Dallas, Texas.  Each party will notify the
other, in writing, of the name of its representative(s) who will have primary
responsibility for communications with the other party.  If such representatives
are unable to resolve the dispute within 60 days of a party’s written notice of
a dispute, either party may demand submission of the issue to arbitration before
a single arbitrator in accordance with the Alternative Dispute Resolution
Service Rules of Procedure for Arbitration, as published by the American Health
Lawyers Association.  The party requesting such arbitration shall pay the
arbitrator’s fee.  The decision of the representatives or, if applicable, the
arbitrator, shall be final and binding upon the parties.

 
11)
Except as otherwise stated herein, all remaining terms of the Service Provider
Agreement, as previously amended, shall remain unmodified and in full force and
effect.

 




[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, ACS, HealthSmart, and Parent acting through their authorized
representatives, have signed as indicated below to signify acceptance and
agreement to all of the terms and conditions contained herein.
 
AMERICAN CARESOURCE
HOLDINGS, INC.
 
HEALTHSMART PREFERRED
CARE II, L.P.
 
 
/s/ David S. Boone
 
 
 
Illegible
Signature
 
Signature
 
David S. Boone
 
 
Illegible
Printed Name
 
Printed Name
 
12/31/08
 
 
12/31/08
Date
 
Date
     
HEALTHSMART HOLDINGS, INC.,
on behalf of itself and the Affiliated Entities
   
 
 
Illegible
   
Signature
   
 
Illegible
   
Printed Name
   
 
12/31/08
   
Date
   


